Pursuant to Ind. Appellate Rule 65(D), this
Memorandum Decision shall not be
                                                                      Apr 16 2014, 9:19 am
regarded as precedent or cited before any
court except for the purpose of
establishing the defense of res judicata,
collateral estoppel, or the law of the case.


ATTORNEY FOR APPELLANT:                         ATTORNEYS FOR APPELLEE:

JEFFREY D. STONEBRAKER                          GREGORY F. ZOELLER
Clark County Chief Public Defender              Attorney General of Indiana
Jeffersonville, Indiana
                                                RICHARD C. WEBSTER
                                                Deputy Attorney General
                                                Indianapolis, Indiana


                              IN THE
                    COURT OF APPEALS OF INDIANA

KATRINA BAKER,                                  )
                                                )
       Appellant-Defendant,                     )
                                                )
              vs.                               )      No. 10A05-1308-CR-396
                                                )
STATE OF INDIANA,                               )
                                                )
       Appellee-Plaintiff.                      )


                      APPEAL FROM THE CLARK CIRCUIT COURT
                          The Honorable Daniel E. Moore, Judge
                              Cause No. 10C01-1110-FA-80



                                      April 16, 2014

               MEMORANDUM DECISION – NOT FOR PUBLICATION

BAKER, Judge
          In this case, appellant-defendant Katrina Baker had an ongoing relationship with

Anthony Redd, who provided Baker with various opiate-based pain medications for

recreational use. This arrangement took a downward spiral one fall night in 2011, when

Joe Mayes, Baker’s uncle, asked Baker if she could get Redd to come over to her house.

Baker met Redd outside her house. While Redd and Baker were parked beside the house,

Mayes approached the truck and asked Redd for pills. When Redd said he did not have

any pills, Mayes shot him in the head four times. Redd died from his injuries.

          Baker now appeals her conviction for Robbery,1 a class A felony.           More

particularly, Baker argues that the evidence was insufficient and that her thirty-year

sentence is inappropriate.     Finding sufficient evidence and concluding that Baker’s

sentence is not inappropriate, we affirm the judgment of the trial court.

                                          FACTS

          On the morning of October 22, 2011, the Jeffersonville Police Department

received a call that there was a truck with a body inside located near some railroad tracks

by Mitchell Avenue. Several police officers responded to investigate and recognized the

person inside as Redd, who had died from four gunshot wounds to the head. Officers

searched Redd and his truck and discovered that his wallet and cell phone were missing.

This led the officers to conclude that Redd was the victim of a robbery. Redd’s cell

phone and an insurance card were discovered in a subsequent search of the nearby

railroad tracks.

1
    Ind. Code § 35-42-5-1.
                                              2
       While at the scene, the officers were informed that earlier that day, Redd’s family

had contacted the Jeffersonville Police Department to make a missing person report. The

family reported that they had last seen Redd on the evening of October 21, 2011. The

police were also informed that Redd had a relationship with Baker and might have been

with her the previous night.

       Baker lived nearby on Kopp Avenue. Redd’s cell phone records were obtained

and revealed that on the night of October 21, calls were made between Redd’s cell phone

and the telephone number registered to Baker’s residence. Police officers obtained a

search warrant for Baker’s residence and executed the warrant on October 24, 2011. The

officers discovered Baker and James Lawson at the residence.         Baker resided with

Lawson and their two young daughters. Baker’s parents, her cousin Dontel, and Dontel’s

father, Joe Mayes, also stayed at the residence.

       Police officers took Lawson to the police station, where he gave a statement. At

trial, Lawson testified that he had slept throughout the day on October 21, 2011. He

awoke around 6:00 p.m. and took two Lortab tablets that he had purchased and gave

Baker two tablets as well. During that evening, Baker told Lawson that she was going to

“get” Redd for $2,000 and ninety pills. Tr. p. 334. Later that night, Baker left to obtain

more pills. Baker returned twenty minutes later and gave Lawson more pills.

       Baker and Mayes left the house between 10:00 p.m. and 11:00 p.m. When Baker

returned, she was out of breath and had $60 and more pills. Baker asked Lawson to wash

the red Adidas pants and black hoodie that she was wearing while she took a shower.

                                             3
When Lawson took the clothing to the laundry room, Mayes was there preparing to wash

a load of laundry, so Lawson put the two loads of laundry together.

       Police officers also took Baker to the police station, and she gave two statements.

In her first statement, Baker claimed that she and Redd had a casual yet intimate

relationship. She stated that Redd arrived at her house around 9:00 p.m. on October 21.

Baker stated that she paid Redd $6 for four Lortab tablets. Redd then told her that he had

to go to the Second Street Bridge to get some Percocet tablets, which Baker favored, and

that he would return. Baker stated that she and Redd spoke on the phone but that he did

not return.

       In Baker’s second statement, she stated that on October 21, after she had finished a

telephone conversation with Redd, Mayes asked her if he could “get” Redd. Supp. Tr. p.

55-56. When Redd arrived at Baker’s house that night, she went out to meet him, and

they drove to the side of the house and parked. Baker stated that she was ready to

perform oral sex on Redd when Mayes approached the driver’s side of Redd’s truck and

asked him if he had any pills. Redd rolled down the window and told Mayes that he did

not have any pills. According to Baker, Mayes then shot Redd in the head four times.

Baker said she exited the truck after the shooting and ran into the house. She further

stated that Mayes did not return to the house for another twenty minutes. When Mayes

did return, he told her not to worry about the truck and gave her $60 and more pills.

Baker indicated that she gave her clothing to Lawson to wash.



                                            4
      On October 27, 2011, the State charged Baker with class A felony robbery and

class A felony conspiracy to commit robbery. On April 19, 2013, a jury found her guilty

as charged; however, the trial court vacated the conspiracy conviction.

      On July 8, 2013, the trial court held a sentencing hearing.         The trial court

determined that Baker’s criminal history, which consisted of a 2006 class D felony

conviction for attempting to obtain a legend drug by forgery or alteration and a 2008

class B misdemeanor conviction for visiting a common nuisance, were aggravating

factors. The trial court found no mitigating factors, refusing to take Baker’s young age

into account because “[t]hat would read the person is likely to respond affirmatively to

probation or short term imprisonment.” Sent. Tr. p. 21. The trial court found that there

was no justification for the robbery, how it happened, and the permanency of its

consequences.

      The trial court sentenced Baker to thirty years and ordered that twenty years be

executed in the Indiana Department of Correction (DOC), four years be served on

community corrections, and six years be served on probation. Baker now appeals.

                            DISCUSSION AND DECISION

                              I. Sufficiency of the Evidence

      Baker argues that there was insufficient evidence to convict her of class A felony

robbery. Upon the challenge to the sufficiency of the evidence, to support a conviction, a

reviewing court neither weighs the evidence nor judges the credibility of witnesses.

McHenry v. State, 820 N.E.2d 124, 126 (Ind. 2005). Instead, we look to the evidence

                                            5
most favorable to the trial court’s verdict and reasonable inferences to be drawn

therefrom. Id. A conviction will be affirmed unless “no rational fact-finder” could have

found the defendant guilty beyond a reasonable doubt. Hampton v. State, 873 N.E.2d
1074, 1079 (Ind. Ct. App. 2007).

       As stated above, Baker was convicted of class A felony robbery. Indiana Code

section 35-42-5-1 provides:

       A person who knowingly or intentionally takes property from another
       person or from the presence of another person:

       (1) By using or threatening the use of force on any person; or

       (2) by putting any person in fear;

       commits robbery, Class C felony.

The offense is elevated to a class A felony if the offense results in serious bodily injury to

any person other than the defendant. I.C. § 35-42-5-1(2).

       Baker argues that the State failed to present sufficient evidence that either she or

Mayes took property from Redd. While Baker acknowledges that Mayes gave her Lortab

tablets and $60 after returning to her residence following the shooting, she argues that

there is no evidence that the money or the pills were stolen from Redd.

       Evidence can be either direct or circumstantial. While direct evidence proves a

fact without inference or presumption, circumstantial evidence establishes collateral facts

from which the main fact may be inferred. Nichols v. State, 591 N.E.2d 134, 136 (Ind.




                                              6
1992). A conviction may be based solely on circumstantial evidence. Gambill v. State,

675 N.E.2d 668, 674 (Ind. 1996).

       In this case, the evidence established that Redd was Baker’s supplier of Lortab and

Percocet tablets. Supp. Tr. p. 13-15. On the night of October 21, 2011, Baker obtained

four Lortab tablets from Redd and paid $6 for them. Id. at 14. Baker claimed that Redd

had to leave but that he had planned to return later that evening. Id. at 15-16. Baker

stated that later that night “we” are going to “get” Redd for $2000 and ninety pills. Tr. p.

333-34.

       When Redd returned, Baker entered Redd’s truck and they drove to the side of the

house. Supp. Tr. p. 31. As Baker was preparing to perform oral sex on Redd, Mayes

approached the driver’s side window and asked Redd if he had any pills. Id. at 31-32.

After Redd answered in the negative, Mayes shot him in the head, killing him. Id. at 32.

       Baker returned to the house. After being gone approximately twenty minutes,

Mayes returned to Baker’s house, told her not to worry about the truck, and gave her $60

and more pills. Tr. p. 330; Supp. Tr. p. 51, 80-81.

       When police officers subsequently searched Redd and his truck, Redd’s wallet and

cell phone were missing. Tr. p. 381-82. Redd’s broken cell phone was discovered by the

railroad tracks. Id. at 368-69; 448.

       From this evidence, the jury could have reasonably found that Mayes took Redd’s

money, pills, and cell phone. Then, Mayes moved Redd’s truck, with Redd’s dead body



                                             7
in it, to the area beside the railroad tracks. When Mayes returned to Baker’s residence,

he gave her $60 and pills.

       As for Baker, under the theory of accomplice liability an individual who aids,

induces or causes the commission of a crime is equally culpable as the person who

actually commits the offense. Ind. Code § 35-41-2-4; Hampton v. State, 719 N.E.2d 803,

807 (Ind. 1999). In determining whether a person aided or was an accomplice to another

in the commission of a crime, we consider: (1) presence at the scene of the crime; (2)

companionship with another engaged in criminal activity; (3) failure to oppose the crime;

and (4) a defendant’s conduct before, during, and after the occurrence of the crime.

Garland v. State, 788 N.E.2d 425, 431 (Ind. 2003).

       From the evidence discussed above, Baker was at the scene of the crime in the

company of Mayes who shot Redd and took property from him. There is no evidence

that Baker opposed the crime, and perhaps most telling, she certainly did not refuse the

$60 and the pills that Mayes gave her after he returned from shooting Redd and moving

the truck. In light of this evidence, a reasonable jury could find Baker guilty of class A

felony robbery based on accomplice liability, and this argument fails.

                                II. Inappropriate Sentence

       Baker contends that her sentence is inappropriate in light of the nature of the

offense and her character pursuant to Indiana Appellate Rule 7(B). Under Rule 7(B), a

reviewing court may revise a sentence if, “after due consideration of the trial court’s

decision,” it finds that the sentence is inappropriate in light of the nature of the offense

                                             8
and the character of the offender. Whether a sentence is inappropriate ultimately turns on

the culpability of the defendant, the severity of the crime, the damage done to others, and

the myriad of other factors that come to light in a given case. Cardwell v. State, 895
N.E.2d 1219, 1224 (Ind. 2008).

      Here, Baker was found guilty of class A felony robbery. The statutory range for a

class A felony is twenty to fifty years imprisonment with the advisory sentence being

thirty years imprisonment. Ind. Code § 35-50-2-4. The trial court sentenced Baker to

thirty years imprisonment, with twenty years executed, four years in community

corrections, and six years on supervised probation. Baker’s sentence is well within the

statutory range for the class A felony of which she was convicted.

      As for the nature of the offense, Baker was an accomplice to the robbery of her

drug supplier with whom she occasionally had intimate relations. Supp. Tr. p. 14-15; Tr.

p. 333-34. Indeed, Baker arguably set up the robbery by luring Redd to her residence,

and she shared in the proceeds of that robbery. Supp. Tr. p. 56; Tr. p. 327-30; 333-34.

Most tragic of all, Redd lost his life in the robbery; he was shot in the head four times.

Redd’s death was completely unnecessary because the robbery could most likely have

been completed without killing him. In short, the nature of the offense is particularly

heinous.

      As for Baker’s character, while she has not amassed a lengthy criminal history,

she has been convicted of class D felony attempting to obtain a legend drug by forgery or

alteration and class B misdemeanor visiting a common nuisance. Appellant’s App. p.

                                            9
228. Baker was placed on probation for the class D felony conviction but violated

probation twice. Id. Thus, Baker is no stranger to the criminal justice system, and these

early attempts at intervention and rehabilitation have proven unsuccessful.

       Finally, Baker’s character, or lack thereof, is revealed in the inconsistent

statements that she gave to police officers. Supp. Tr. p. 24-25. In Baker’s first statement,

she denied any involvement in the robbery and death of Redd. Indeed, Baker did not

even admit that Redd returned to her house on October 21. Id. In Baker’s second

statement, she admitted that Redd returned and that she was in his truck when Mayes shot

Redd. Id. at 85. She initially denied receiving any proceeds but later admitted receiving

$60 and more pills from Mayes, when he returned to Baker’s house. Id. at 80-81.

Baker’s inconsistent statements indicate a reluctance to accept responsibility for what she

knew and for her part in this tragedy. Consequently, in light of the nature of the offense

and Baker’s character, we decline her request to revise her sentence.

       The judgment of the trial court is affirmed.

BARNES, J., and CRONE, J., concur.




                                            10